     Case 3:20-cv-00213-WQH-WVG Document 10 Filed 08/13/20 PageID.62 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    RAYMOND ALFORD BRADFORD,                            Case No.: 3:20-cv-00213-WQH-WVG
      CDCR #H-16258,
12
                                         Plaintiff,       ORDER DENYING MOTION TO
13                                                        PROCEED IN FORMA PAUPERIS
                           v.                             AS BARRED BY 28 U.S.C. § 1915(g)
14
                                                          (ECF No. 9)
15    P. BRACAMONTE, et al.,
16                                   Defendants.
17
18
19         Raymond Alford Bradford (“Plaintiff”), currently incarcerated at Salinas Valley
20   State Prison in Soledad, California, and proceeding pro se, filed this civil rights action
21   pursuant to 42 U.S.C. § 1983 seeking to sue several correctional officials employed at
22   Richard J. Donovan Correctional Facility (“RJD”) in San Diego, California; California
23   State Prison, Los Angeles County (“CSP-LAC”); California State Prison, Corcoran
24   (“CSP-Corcoran”); California Medical Facility (“CMF”) in Vacaville, California; and
25   California State Prison, Sacramento (“CSP-Sacramento”). (See Compl., ECF No. 1 at 3.)
26         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the
27   time he submitted his Complaint, but instead has filed a Motion to Proceed In Forma
28   Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). (See ECF No. 9.)
                                                      1
                                                                             3:20-cv-00213-WQH-WVG
     Case 3:20-cv-00213-WQH-WVG Document 10 Filed 08/13/20 PageID.63 Page 2 of 8



 1     I.   Motion to Proceed IFP
 2          A.    Standard of Review
 3          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cty.
 4   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011) (citation omitted). Prisoners, like
 5   Plaintiff, however, “face[ ] an additional hurdle.” Id. In addition to requiring prisoners
 6   to “pay the full amount of a filing fee,” in “increments” as provided by 28 U.S.C. §
 7   1915(b), Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation
 8   Reform Act (“PLRA”) amended § 1915 to preclude the privilege to proceed IFP
 9                . . . if [a] prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
10
                  appeal in a court of the United States that was dismissed on the
11                grounds that it is frivolous, malicious, or fails to state a claim
                  upon which relief can be granted, unless the prisoner is under
12
                  imminent danger of serious physical injury.
13
14   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
15   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005), as amended.
16          “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
17   Id. (emphasis omitted); see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir.
18   2007) (hereafter, “Cervantes”) (stating that under the PLRA, “prisoners who have
19   repeatedly brought unsuccessful suits may entirely be barred from IFP status under the
20   three strikes rule . . . .”). The objective of the three strikes provision is to further “the
21   congressional goal of reducing frivolous prisoner litigation in federal court.” Tierney v.
22   Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997). “[S]ection 1915(g)’s cap on prior
23   dismissed claims applies to claims dismissed both before and after the statute’s effective
24   date.” Id.
25          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
26   were dismissed on the ground that [they were] frivolous, malicious, or fail[ed] to state a
27   claim,” Andrews, 398 F.3d at 1116 n.1 (first alteration in original), “even if the district
28   court styles such dismissal as a denial of the prisoner’s application to file the action without
                                                     2
                                                                                3:20-cv-00213-WQH-WVG
     Case 3:20-cv-00213-WQH-WVG Document 10 Filed 08/13/20 PageID.64 Page 3 of 8



 1   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
 2   When courts “review a dismissal to determine whether it counts as a strike, the style of the
 3   dismissal or the procedural posture is immaterial. Instead, the central question is whether
 4   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
 5   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
 6   F.3d 607, 615 (4th Cir. 2013)), as amended. “When . . . presented with multiple claims
 7   within a single action,” courts “assess a PLRA strike only when the case as a whole is
 8   dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d. 1147, 1152
 9   (9th Cir. 2019) (quoting Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
10   Cir. 2016)).
11          Once a prisoner has accumulated three strikes, he is prohibited by § 1915(g) from
12   pursuing any other IFP action in federal court unless he can show he is facing “imminent
13   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051,
14   1055 (noting § 1915(g)’s exception for IFP complaints that “make[] a plausible allegation
15   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing”).
16          B.      Discussion
17                  1. Strikes
18          While Defendants typically carry the initial burden to produce evidence
19   demonstrating a prisoner is not entitled to proceed IFP, “[i]n some instances, the district
20   court docket records may be sufficient to show that a prior dismissal satisfies at least one
21   on the criteria under § 1915(g) and therefore counts as a strike.” See Andrews, 398 F.3d at
22   1120. That is the case here.
23          Based on the dockets of many court proceedings available on PACER, 1 the Court
24
25   1
       A court may take judicial notice of its own records, see Molus v. Swan, No. 3:05-cv-00452-MMA-
26   WMc, 2009 WL 160937, at *2 (S.D. Cal. Jan. 22, 2009) (citing United States v. Author Servs., 804 F.2d
     1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D.
27   Cal. 2015), and “‘may take notice of proceedings in other courts, both within and without the federal
     judicial system, if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
28   F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir.
                                                         3
                                                                                       3:20-cv-00213-WQH-WVG
     Case 3:20-cv-00213-WQH-WVG Document 10 Filed 08/13/20 PageID.65 Page 4 of 8



 1   finds that Plaintiff Raymond Alford Bradford, currently identified as CDCR Inmate #H-
 2   16258, has had at least four prior prisoner civil actions dismissed on the grounds that they
 3   were frivolous, malicious, or failed to state a claim upon which relief may be granted. They
 4   are:
 5          (1) Bradford v. White, No. 2:98-cv-00180-FCD-JFM PC (E.D. Cal. May 4,
            1999), ECF No. 12, at 3 (recommending dismissal of case as time-barred);
 6
            see also id. (E.D. Cal. June 3, 1999), ECF No. 14, at 1-2 (adopting
 7          recommendation) (strike one);
 8
            (2) Bradford v. Terhune, No. 2:04-cv-05496-AWI-DLB PC (E.D. Cal. Sept.
 9          15, 2004), ECF No. 17, at 3 (recommending dismissal of case for failure to
            state a claim and failure to comply with court order requiring amendment);
10
            see also id. (E.D. Cal. Oct. 21, 2004), ECF No. 18, at 1-2 (adopting
11          recommendation) (strike two);
12
            (3) Bradford v. Grannis, No. 2:05-cv-00862-FCD-DAD PC (E.D. Cal. Sept.
13          15, 2005), ECF No. 12, at 3-4 (recommending dismissal of case for failure to
            state a claim and as frivolous); see also id. (E.D. Cal. Sept. 30, 2005), ECF
14
            No. 14, at 1-2 (adopting recommendation) (strike three); and
15
            (4) Bradford v. Superior Court, No. 1:07-cv-01031-OWW-LJO (E.D. Cal.
16
            Aug. 3, 2007), ECF No. 3, at 2 (recommending dismissal of case as
17          frivolous); see also id. (E.D. Cal. Aug. 21, 2007), ECF No. 5, at 1-2
            (adopting recommendation) (strike four).
18
19   Plaintiff is prohibited by § 1915(g) from pursuing any other IFP action in federal court
20   unless he can show he is facing “imminent danger of serious physical injury.” 28 U.S.C.
21   § 1915(g).
22                 2. Imminent Danger Exception
23          Plaintiff’s Complaint does not contain “plausible allegation[s]” to suggest that he
24   “faced ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493
25   F.3d at 1055 (quoting 28 U.S.C. § 1915(g)). Plaintiff alleges that since August 2017,
26
27
     2002)); see also United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d
28   244, 248 (9th Cir. 1992).
                                                        4
                                                                                     3:20-cv-00213-WQH-WVG
     Case 3:20-cv-00213-WQH-WVG Document 10 Filed 08/13/20 PageID.66 Page 5 of 8



 1   Defendants have “lie[d] to the court claiming that [Plaintiff] [ ]stabbed[ ] officer F. Aviles
 2   to justify their attack on [P]laintiff who was seriously injur[ed] . . . .”2 (Compl. at 2.)
 3   According to Plaintiff, he was attacked by guards, and during the attack a correctional
 4   officer stabbed himself with Plaintiff’s weapon. (See id. at 3.) According to Plaintiff, this
 5   incident led to false attempted murder charges being filed against him and “used for false
 6   imprisonment [and] placing [P]laintiff in administrative segregation.”                          (See id.)
 7   Subsequently Plaintiff filed administrative grievances alleging that correctional officers
 8   used excessive force and stole Plaintiff’s personal property. (See id.)
 9          Plaintiff alleges that he “was attacked several times by the prison guards at (RJD)
10   Donovan Correctional Facility” and other prisons, “in retaliation for filing a lawsuit.” (See
11   id.) During these attacks, which were precipitated by a correctional officer making “several
12   telephonic calls to the [Defendants] G. Pickett, P. Bracamonte, W. Smith and L. Steel . . . ,”
13   Plaintiff suffered serious injuries. (See id.) According to Plaintiff, Defendants’ “sole goal
14   was to [ ]frame[ ] plaintiff and/or put a hit out on him by having another inmate ambush
15   Plaintiff because he would not comply with order and dismiss his lawsuit.” (See id. at 3-
16   4.) Defendant Pickett allegedly told Plaintiff that he would “find trouble if he did not drop
17   the lawsuit.” (See id. at 4.) Plaintiff alleges that on May 17, 2018, he was confronted by
18   Defendant Steel, who told another inmate to attack Plaintiff. (See id.) When the other
19   inmate attacked Plaintiff, Plaintiff stabbed him several times “in self defen[s]e . . . .”
20   Defendants allegedly then recovered Plaintiff’s weapon, “sprayed [P]laintiff with copious
21   amounts of pepper gas and started beating [P]laintiff over his head with the baton,
22   punching, kicking him in the face.” (See id.) “The guard F. Aviles confiscated the weapon
23   used to stab the inmate [and] F. Aviles used it to stab [ ]himself[ ] . . . .” (See id.) “The
24   [D]efendants, prison officials would go on to charge [P]laintiff with (2) bogus attempted
25
26
     2
      Plaintiff later alleges that the incident during which he allegedly stabbed officer F. Aviles occurred in
27   May 2018. (See Compl. at 4.) Whether the incidents in the Complaint began in August 2017 or May
     2018, the Court’s conclusion is the same: Plaintiff does not satisfy the imminent danger exception to §
28   1915(g).
                                                          5
                                                                                        3:20-cv-00213-WQH-WVG
     Case 3:20-cv-00213-WQH-WVG Document 10 Filed 08/13/20 PageID.67 Page 6 of 8



 1   murders.” (See id.)
 2         Plaintiff alleges that during these incidents Defendants violated Plaintiff’s Eighth
 3   Amendment rights, retaliated against him for filing a lawsuit, and acted fraudulently by
 4   writing false reports that Plaintiff committed two attempted murders. (See id. at 4-5.)
 5         These claims do not plausibly allege that Plaintiff is danger of imminent physical
 6   harm, is subject to any impending attack, or that he faced any viable danger at the time he
 7   filed the Complaint. To qualify for § 1915(g)’s imminent danger exception, the danger
 8   Plaintiff alleges that he faces must be real, proximate, and/or ongoing at the time he filed
 9   his Complaint. See Cervantes, 493 F.3d at 1053 (“The exception’s use of the present tense,
10   combined with its concern only with the initial act of ‘bring[ing]’ the lawsuit, indicates to
11   us that the exception applies if the danger existed at the time the prisoner filed the
12   complaint.” (alteration in original)); Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003)
13   (“[T]he harm must be imminent or occurring at the time the complaint is filed.” (citation
14   omitted)). Incidents of past harm or retaliation are insufficient when they are not connected
15   to any ongoing possibility of harm at the time the complaint is filed. See Cervantes, 493
16   F.3d at 1053 (“[T]he availability of the exception turns on the conditions a prisoner faced
17   at the time the complaint was filed, not at some earlier or later time.”) The physical harms
18   that Plaintiff alleges, the assault by correctional officers in May 2018 and efforts to
19   encourage other inmates to attack Plaintiff, occurred well over a year prior to filing the
20   Complaint, and Plaintiff offers nothing more than conclusory allegations to show that any
21   threat of physical harm continued until the time that he filed the Complaint. See id. at
22   1055; see also Moten v. Sosa, No. 2:17-cv-0068-JAM-ACP, 2018 WL 571939, at *3 (E.D.
23   Cal. Jan. 26, 2018) (recommending dismissal under § 1915(g) and concluding that
24   allegations that a guard “lab[eled] plaintiff as a snitch-rat” thereby “expos[ing] [him] to
25   emotional, or physical harm from other prisoners” more than a year before the complaint
26   was filed did not satisfy the imminent danger exception (emphasis omitted)), report and
27   recommendation adopted, 2018 WL 5883933 (E.D. Cal. Nov. 9, 2018).
28         Plaintiff’s assertion that he is “requesting his (IFP) in forma pauperis status continue
                                                   6
                                                                             3:20-cv-00213-WQH-WVG
     Case 3:20-cv-00213-WQH-WVG Document 10 Filed 08/13/20 PageID.68 Page 7 of 8



 1   under imminent danger due to the fact that the district court already ruled on it” in a
 2   different case, Bradford v. Khamooshian, No. 17-cv-2053-BAS-MDD (S.D. Cal.), is also
 3   insufficient. (See Compl. at 1.) In assessing whether a prisoner satisfies the imminent
 4   danger exception, courts “maintain a singular focus on the facts alleged in the complaint in
 5   deciding whether a prisoner faced the requisite harm.” See Cervantes, 493 F.3d at 1053
 6   (collecting cases). The allegations in Plaintiff’s prior case satisfied the imminent danger
 7   exception because, as the court found in that case, “Plaintiff alleges . . . ongoing inadequate
 8   medical treatment claims arising at RJD at the time he filed this case . . . .” See Bradford,
 9   No. 17-cv-2053-BAS-MDD (S.D. Cal. Mar. 5, 2018), ECF No. 21, at 4 n.2 (emphasis in
10   original). That conclusion is irrelevant in this case, which involves distinct factual and
11   legal claims stemming from incidents that predate the filing of the Complaint by more than
12   a year.
13          Accordingly, because Plaintiff has, while incarcerated, accumulated at least four
14   “strikes” as defined by § 1915(g), and he fails to make a “plausible allegation” that he
15   faced imminent danger of serious physical injury at the time he filed his Complaint, he is
16   not entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at
17   1055; see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt
18   permission to proceed IFP is itself a matter of privilege and not right.”).
19    II.   Conclusion and Order
20          For the reasons set forth above, the Court:
21          (1)   DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 9) as barred by 28
22   U.S.C. § 1915(g);
23          (2)   CERTIFIES that an IFP appeal from this Order would be frivolous pursuant
24   to 28 U.S.C. § 1915(a)(3); and
25   ///
26   ///
27   ///
28   ///
                                                    7
                                                                              3:20-cv-00213-WQH-WVG
     Case 3:20-cv-00213-WQH-WVG Document 10 Filed 08/13/20 PageID.69 Page 8 of 8



 1         (3)   DIRECTS the Clerk of the Court to close the file.
 2   IT IS SO ORDERED.
 3    Dated: August 13, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               8
                                                                     3:20-cv-00213-WQH-WVG
